Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/2/22 is acknowledged. Claims 1-4 remain pending.
Specification
Regarding the substitute specification required by the previous Office action (2/1/22), rendering the text in idiomatic English includes defining the terms “NPP” and “TEH.”
As noted in the previous Office action, in the paragraph bridging pages 2 and 3 of the specification, element 8 in Figure 4 is identified as both “a contact plate 8” and “the plug.”
On page 2 of the specification, the second full paragraph, “units of power wire connection” did not appear in the specification as filed. This should be rendered in idiomatic English and depicted in the figures, provided they are not new matter.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because many of the elements are now drawn with dashed lines so faint that details now barely discernable will likely be lost if the case should one day pass to issue, and the figures copied for printing.  
The translation of the specification still leaves unclear, as does Fig. 4, which of the mating parts belong to the heater 6 portion and which to the bayonet connector 9 portion. Given that the structure of the bayonet connection is the ostensibly novelty, a detailed figure showing the heater portion 6 separated from its mating bayonet connector portion 9 is indispensable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The current claims introduce what appear to be new idiomatic errors. ”Units of power wire connection” did not appear in the application as filed. Moreover, “a unit of power wire connection to outputs of electric tubular heaters” (claim 1, lines 4-5; Exr’s emphasis) evidently remains to be fully rendered into idiomatic English. 
The “output” of a heater is heat energy, and the “outputs” of a heater might be identified with different forms of heat transfer (radiant, convection), but if Applicant has in mind the power input connectors, this should be stated and the structure identified in the figures.
Information Disclosure Statement
The examiner reiterates the request, explained in the previous Office action, that Applicant provide the full text and all figures of RU 50639 U1, and RU 61937 U1.
Allowable Subject Matter
Claims 1-4 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are either moot, in view of the new rejections, or not persuasive.  
Referring to page 7 of the Response, if the heater part and the bayonet part of the connection are readily “discernable,” the examiner politely requests that Applicant identify all mating components in Figure 4 with one or the other. That Applicant lists but a few of the parts, without identifying the connection part to which they belong, allows that the examiner’s concern (and confusion) might be justified.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/12/22